UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-4491



In Re:   ROBERT G. WHITE,

                                                           Petitioner.



           On Petition for Writ of Mandamus.    (CR-00-22)


Submitted:   August 12, 2002             Decided:   September 19, 2002


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert G. White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert G. White has filed a petition for a writ of mandamus

seeking to have this court compel the district court to hold a

suppression hearing or an evidentiary hearing to resolve his claims

raised in a motion to dismiss the indictment filed May 2, 2002.

     Mandamus is a drastic remedy and should only be used in

extraordinary situations.   See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th

Cir. 1992).    The party seeking prohibition or mandamus relief

carries the heavy burden of showing that he has no other adequate

means to attain the relief he desires and that his entitlement to

such relief is clear and indisputable.      Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).

     White has not made such a showing.   Whether White is entitled

to a hearing is an issue that should be raised in the district

court in the first instance.   If that motion is denied, White may

challenge the adverse ruling on appeal from the court’s final

order.   Therefore, although we grant leave to proceed in forma

pauperis, we deny White’s petition for a writ of mandamus.        We

dispense with oral argument because the facts and legal contentions


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3